Citation Nr: 0613676	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder due to asbestos exposure.

2.  Entitlement to service connection for PTSD with a sleep 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. King-Walker


INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1979.  This case comes to the Board of Veteran's 
Appeals (Board) from a September 2002 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A formal Board hearing was held at 
the Newark, New Jersey RO in January 2006.  

The PTSD claim is discussed in the REMAND portion of the 
decision and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

The evidence does not reflect that the veteran currently 
suffers from a respiratory disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
respiratory disorder due to asbestos exposure are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist and notify the veteran

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2005); See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In an August 2001 letter, prior to the adjudication of the 
claim, the Newark, New Jersey RO provided the requisite 
notification regarding the veteran's claim for service 
connection. 

The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service records, service medical records, and VA treatment 
records are on file, and the RO has obtained all available 
private medical records identified by the veteran.  Moreover, 
the veteran was afforded a VA medical examination in July 
2003. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has met it obligations of 
notification and assistance, and deciding the appeal at this 
time is not prejudicial to the veteran.  

I.  Service connection for a respiratory disorder

Entitlement to service connection requires a showing that an 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
3.303.  Service connection may be established directly by 
affirmatively showing inception or aggravation during 
service, or through presumptions.  38  C.F.R. §§ 3.303(a), 
3.307, 3.309.  Service connection may also be established if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38  C.F.R. § 3.303(d).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38  C.F.R. § 3.303(b).   

The veteran essentially claims that he has respiratory 
problems that are due to his exposure to asbestos while 
serving on active duty in the U.S. Navy on the USS Gilmore 
from 1976 to 1977, and the USS Fulton from May 1977 until his 
separation.

There is no specific statutory guidance regarding claims for 
service connection for asbestos-related disease, nor has VA 
promulgated any such regulations.  However, VA's guidelines 
for considering compensation claims based on exposure to 
asbestos are set forth in VA's Adjudication Procedure Manual, 
M21-1.  The Manual notes that asbestos fiber masses have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and (possibly) be inhaled 
or swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Occupations involving 
asbestos exposure include shipyard and insulation work, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, etc.  Many people with asbestos-
related diseases have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  In 
addition, exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See M21-1, 
Part VI, par. 7.21 (October 3, 1997). 

Nevertheless, the manual guidelines on service connection in 
asbestos-related cases are not substantive rules, and there 
is no presumption that a veteran was exposed to asbestos in 
service by reason of having served aboard a ship.  Dyment v. 
West, 13 Vet. App. 141 (1999).

Service personnel records confirm that the veteran was 
stationed on the USS Gilmore from April 1976 to April 1977, 
and stationed on the USS Fulton from May 1977 to December 
1979 (date of separation).  Form DD 214 reflects his primary 
occupation while in the Navy was a rubber and plastics 
worker.  Service medical records have several entries for 
treatment of upper-respiratory infections, but are devoid of 
any entries for chronic, or recurring respiratory problems.

Post-service, the only medical record regarding respiratory 
problems is a July 2003 VA examination report.  The report 
indicates the veteran has not reported any history of 
respiratory problems, including asthma, COPD, shortness of 
breath, cough, oxygen use, or dyspnea with exertion.  The 
only complaints he reported were difficulty sleeping and 
depression.  The report also noted a long history of illicit 
intravenous drug abuse and cigarette smoking of one pack a 
day for the past 30 years.  The examiner noted mild 
obstructive lung disorder, but opined that his respiratory 
system was normal and that a September 2002 chest X-ray 
reflected no acute pulmonary disease.

In sum, the evidence reflects that the veteran may have a 
mild obstructive disorder, but does not have a current 
respiratory disability as defined by VA.  The VA examiner 
concluded that the veteran's respiratory system was normal, 
and a chest X-ray reflected no disease process.  Moreover, 
the medical evidence, including the medical history as 
reported by the veteran, is devoid of treatment, complaints 
or diagnosis of respiratory problems related to asbestos 
exposure.  As the evidence does not reflect any current 
respiratory disability, service connection for a respiratory 
disorder due to asbestos exposure must be denied.  


ORDER

Service connection for a respiratory disorder due to asbestos 
exposure is denied.

REMAND

The veteran asserts that he suffers from PTSD symptoms as a 
result of his active service.  The only medical evidence 
reflecting medical treatment for PTSD is a September 2001 VA 
examination.  In that examination, the veteran alleged that 
the primary stressful experience to which he was exposed 
while in the Navy was when a torpedo exploded on a ship.  The 
examiner opined that the veteran exhibited mild PTSD 
symptoms.  At a January 2006 Board hearing, the veteran 
further asserted that in January 1977, he observed a fellow 
seaman being electrocuted while on board a ship and that the 
seaman was severely injured.  Personnel records confirm that 
he was stationed on the USS Gilmore (AS-16) from April 1976 
to April 1977, and the USS Fulton (AS-11) from May 1977 to 
approximately December 1979.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court)  issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the a) 
degree of disability and b) the effective date of an award, 
if service connection is granted.  In the present appeal, the 
veteran was not provided notice regarding a) and b).  
Moreover, the veteran was not asked to provide any evidence 
in his possession that pertains to his claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  On remand, this should be 
done. 

To the extent reasonably possible, the AMC should attempt to 
verify the veteran's stressor incidents with the U.S. Army 
and Joint Services Records Research Center (JSRRC).  
Thereafter, if appropriate, a new VA psychiatric examination 
should be scheduled (as detailed below).

Accordingly, the Board remands this case for the following:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors, including the month and year 
of each incident, name of the seaman who 
was injured, and the name(s) of the 
ship(s) in which the incidents occurred.  
Advise him that, if possible, he should 
provide names of other individuals who 
were also present when:  a) the torpedo 
exploded on the ship, and b) his fellow 
seaman was electrocuted.  Let him know 
that he can submit statements from fellow 
service members or others who witnessed 
or knew of the incidents, or who can 
confirm the veteran's proximity to them.  

2.  Contact the JSRRC or other 
appropriate organization to obtain any 
operational reports, lesson learned 
documents, or similar record(s) 
chronicling the activities of, and any 
casualties sustained by, the USS Gilmore 
and USS Fulton for the time periods 
identified by the veteran for the 
stressor events, or (if he does not 
provide any such information) from 
January 1976 to January 1977.  

3.  Once the above development is 
completed, and if the development 
confirms the alleged stressor or 
stressors, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should review the veteran's medical 
history and the information concerning 
any verified stressors, conduct all 
necessary studies or tests including 
appropriate psychological testing and 
evaluation, and provide an opinion as to 
whether the veteran meets the DSM-IV 
criteria for PTSD and, if so, can the 
PTSD be related to any  verified stressor 
or stressors?
 
4.  Thereafter, if the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


